PD1396-14
                                                                      COURT OF CRIMINAL APPEALS
                                                                                       AUSTIN, TEXAS
February 27, 2015                                                   Transmitted 2/26/2015 4:35:09 PM
                                                                      Accepted 2/26/2015 4:37:10 PM
                                                                                        ABEL ACOSTA
                                                                                                CLERK

                              Cause No. PD-1396-14
                          COURT OF CRIMINAL APPEALS
                                  OF TEXAS

 JON THOMAS FORD,                             §
        Petitioner,                           §
                                              §      FROM THE
                                                     FOURTH COURT OF
 vs.                                          §
                                                     APPEALS
                                              §      SAN ANTONIO, TEXAS
 THE STATE OF TEXAS,                          §      04-12-00317-CR
        Respondent.                           §

     UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE BRIEF


 TO THE HONORABLE JUSTICES OF THE COURT OF CRIMINAL
 APPEALS:

          NOW COMES Petitioner, JON THOMAS FORD, by and through his

 undersigned counsel, and files this Unopposed Motion for Extension of Time to

 file his Brief, pursuant to Rule 38.6(d) of the Texas Rules of Appellate Procedure.

 Appellant respectfully requests a forty (40) day extension to and including April

 15, 2015. This is Petitioner’s first motion for extension of time to file his brief. In

 support of this motion Petitioner would show as follows:

       1. Petitioner’s brief is currently due on March 6, 2015.

       2. Counsel has conferred with Jay Brandon, Bexar County Assistant District

          Attorney, and he dose not oppose this motion.


                                             1
   Undersigned Counsel has the following judicial conflicts:

3. Undersigned counsel was in Court for a Motions hearing on February 4,

   2015 and February 6, 2015 in United States of America v. Wissam Allouche,

   Cause No. 13-CR-00420 in the United States District Court for the Western

   District of Texas, when the Order granting Petitioner’s Discretionary

   Review and Notice of Brief deadline was filed in this case.

4. Undersigned counsel then started Trial on February 9, 2015 in United States

   of America v. Wissam Allouche, Cause No. 13-CR-00420 in the United

   States District Court for the Western District of Texas. The Trial concluded

   on February 20, 2015.

5. Undersigned counsel had out of town meetings scheduled on February 23,

   2015 in regard to State of Texas v. Joseph Fredrick Karr, Cause No. D-1-

   DC-14-302194 in the 147th District Court of Travis County, Texas. Wherein

   she represents a victim in a capital murder case.

6. Undersigned counsel has a Plea deadline on March 9, 2015 in United States

   of America vs. Kunlin Hsieh, Cause No. 14-CR-00641 in the United States

   District Court for the Western District of Texas. An ITAR and EAR case.

7. Undersigned counsel is set for Docket Call and Rearraignment on March 12,

   2015 in United States of America vs. Kunlin Hsieh, Cause No. 14-CR-00641

   in the United States District Court for the Western District of Texas.


                                      2
8. Undersigned Counsel is preparing a Motion for New Trial and Motion for

   Judgment not Withstanding the Verdict in United States of America v.

   Wissam Allouche, Cause No. 13-CR-00420 in the United States District

   Court for the Western District of Texas, that is due on March 13, 2015. One

   Count was acquitted and the government’s theory on Count Three varied

   fatally from the indictment as well as the Court declined to provide a proper

   and requested jury instruction to the jury on Count Two and a proper and

   requested note answer on Count Three.

9. Undersigned counsel is set for Jury Selection and Trial on March 16, 2015 in

   United States of America vs. Kunlin Hsieh, Cause No. 14-CR-00641 in the

   United States District Court for the Western District of Texas.

10. Undersigned counsel is preparing Findings of Fact and Conclusions of Law

   in a Writ of Habeas Corpus proceeding in Ex Parte James R. Hiatt, Cause

   No. 2006-CR-2741-W3 in the 144th Judicial District Court, Bexar County,

   San Antonio, Texas.

11. Undersigned counsel is set for Jury Selection and Trial on March 23, 2015

   in United States of America v. Oguzhan Aydin, Cause No. 12-CR-00221 in

   the United States District Court for the Northern District of Georgia.




                                      3
12. Undersigned counsel is preparing for and is set for a Motions hearing on

   March 31, 2015 in Ex Parte James Moore, Cause No 00-188-K26 in the 26th

   Judicial District Court, Williamson County, Texas.

13. Undersigned counsel is investigating discovery and preparing replies to

   responses to pretrial motions in United States of America v. Curtis DeBerry,

   Cause No. 14-CR-00524 in the United States District Court for the Western

   District of Texas. The Plea Deadline is on April 3, 2015 and a Motions

   Hearing is set on April 8, 2015.

   Undersigned counsel has the following professional conflicts:

14. Undersigned counsel is Chair of the American Bar Association’s Criminal

   Justice Section. She is obligated and has pre-arranged plans to speak at the

   Section’s National Summit on Collateral Consequences on February 27,

   2015 in Washington, D.C. and also at the 29th Annual National Institute on

   White Collar Crime Seminar on March 4-6, 2015 in New Orleans,

   Louisiana.

15. Undersigned counsel also has pre-arranged plans and obligations to teach at

   the National Association of Criminal Defense Lawyers White Collar Crime

   Defense College on March 12-15, 2015 in St. Pete Beach, Florida.




                                      4
   16. Undersigned counsel is participating in and has pre-arranged plans to attend

      the Hadi Hearing on March 23-28, 2015 as an NGO observer in Guantanamo

      Bay, Cuba.

                            PRAYER FOR RELIEF

      WHEREFORE, PREMISES CONSIDERED, Appellant respectfully prays

that this Honorable Court grant him an additional forty (40) days to and including

April 15, 2015 to file his brief and for any other relief under this Court’s

supervisory power.

                                      Respectfully submitted:


                                         CYNTHIA E. ORR
                                         Bar No. 15313350
                                         GOLDSTEIN, GOLDSTEIN & HILLEY
                                         310 S. St. Mary’s St.
                                         29th Floor Tower Life Building
                                         San Antonio, Texas 78205
                                         210-226-1463
                                         210-226-8367 facsimile

                                         By:___/s/ Cynthia E. Orr______
                                           CYNTHIA E. ORR

                                         Attorney for Petitioner,
                                         JON THOMAS FORD




                                        5
                        CERTIFICATE OF SERVICE

      I hereby certify that a copy of the above foregoing Unopposed Motion for

Extension of Time to File Brief has been served via e-mail through the EFSP

Electronic Filing System, to Jay Brandon, Assistant Criminal District Attorney,

jay.brandon@bexar.org, on this the 26th day of February, 2015.

                                     By: _/s/Cynthia E. Orr________
                                           CYNTHIA E. ORR




                                        6